Citation Nr: 1212055	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.F.

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Coast Guard Merchant Marines from February 1945 to August 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011; the hearing transcript has been associated with the claims file. 

In January 2012, the Board remanded the issues on appeal for further development of the evidence.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be etiologically related to the Veteran's active duty service, and bilateral hearing loss is not shown to have manifested within a year of separation. 

2.  Tinnitus is not etiologically related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, and is not presumptively related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in August 2010.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's hearing transcript and a copy of an adequate VA audiologic examination report.  The Veteran's service treatment records are unavailable, and the Veteran has denied any post-service medical treatment for the disabilities at issue.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Factual Background 

The service treatment records are unavailable for review.  Furthermore, the record contains no post-service treatment records regarding either hearing loss or tinnitus.

During his December 2011 hearing, the Veteran's representative indicated that the Veteran served in the Merchant Marine during World War II and that the Veteran believed that acoustic trauma caused the claimed disabilities.  The Veteran indicated that he volunteered for duty with the honor guard to man the guns.  Also, he was assigned to a hot shell unit, where he was involved in extensive shooting practice.  He was also exposed to other gunfire as well as noise from the engine room.  The Veteran stated that he put cotton in his ears and used earmuffs.  There was also some "asbestos stuff" designed to mitigate noise.  According to the Veteran, these protections did little to drown out the noise.  The Veteran asserted that he suffered from tinnitus, which sounded like a tea kettle.  The Veteran denied receiving treatment for hearing loss or tinnitus.  The Veteran testified that he experienced hearing loss and tinnitus during service.  

On VA examination in February 2012, audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
75
75
LEFT
30
35
65
75
80

Speech discrimination under the Maryland CNC was 68 percent on the right and 60 on the left.  The examiner commented that the use of the speech discrimination scores was inappropriate in the Veteran's case.  The examiner diagnosed bilateral sensorineural hearing loss and indicated that the claims file was reviewed.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was unrelated to service because the Veteran's service ended in 1946 and the Veteran denied seeking treatment for over 65 years and because the Veteran indicated that he had been experiencing hearing loss for a long time but could not recall a date of onset.  The examiner also diagnosed tinnitus.  The Veteran was unable to recall the approximate date of onset, stating that it began "a long time ago."  The examiner opined that it was not likely that military noise exposure caused the Veteran's tinnitus.  The examiner acknowledged that the Veteran may well have been exposed to military noise.  However, that noise exposure was overshadowed by years of occupational noise exposure, aging, and medical and environmental factors.

Discussion

As an initial matter, the Veteran's service treatment records are unavailable.  When service records are missing, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Washington v. Nicholson,  19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board notes that the Veteran does suffer from bilateral hearing loss as defined in VA regulations.  38 C.F.R. § 3.385.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran is competent to provide evidence regarding tinnitus and subjective hearing loss, as these manifestations are readily sensed by the individual experiencing them.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation "); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board notes that while the Veteran is entirely competent to provide evidence regarding the presence of tinnitus, he is not competent to provide evidence regarding the presence of hearing loss that is within the meaning of VA regulations.  38 C.F.R. § 3.385.  The Board observes that although a person can experience subjective hearing loss, specialized training and equipment is necessary to diagnose the specific minimum level of hearing loss required for VA purposes.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran testified that he had been experiencing bilateral hearing loss and tinnitus since service.  During his February 2012 VA examination, he indicated that he could not recall an approximate date of onset and simply stated that both conditions had been present for a long time.  The Board must determine which statement is more credible.  Due to the internal inconsistency herein and the fact that the incentive for truthfulness is high during medical treatment, the Board finds that the Veteran's statements to the VA audiologist are more credible than those made during his hearing for VA disability benefits.  Id.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

As stated, the Board credits the Veteran's statements made during the February 2012 VA examination wherein he could not recall the date of onset of either hearing loss or tinnitus.  Due to the Veteran's assertions and the long passage of time without treatment for either hearing loss or tinnitus, the VA examiner concluded that neither hearing loss nor tinnitus was related to service.  As such, service connection for bilateral hearing loss and tinnitus cannot be granted on a direct basis.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The lapse in time (more than 65 years) between service and the first diagnosis of hearing loss and tinnitus in itself weighs against the Veteran's claims.  The Board may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board also notes that service connection for the Veteran's hearing loss cannot be granted on a presumptive basis because there is no competent, probative and credible evidence that hearing loss as defined in Section 3.385 was present in the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision regarding either issue on appeal herein.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


